Citation Nr: 1421591	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  14-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  
This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Regrettably, the National Personnel Records Center indicated that the Veteran's service treatment records and service administrative personnel records were destroyed in the July 1973 fire in St. Louis, Missouri, and are therefore unavailable.  In October 2012 VA has issued a formal finding of unavailability.  When there is evidence that a Veteran's service records have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise, and has continued to the present.  He reports that he was exposed to excessive noise in service.  Specifically, during weapons training, he was exposed to small arms and bazooka fire.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  There is no evidence to the contrary.  Accordingly, the Board finds that the Veteran was exposed to excessive noise in service.  

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  On his claim form, the Veteran stated that his tinnitus began in 1953 during service.  Lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition, as is the case here.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's lay evidence regarding the etiology of his tinnitus is probative.

At the March 2012 VA examination, the examiner stated that the Veteran did not report recurrent tinnitus.  No other information about tinnitus was noted at that examination.  It is unclear whether the Veteran thought he was being asked if he was experiencing tinnitus as that very moment or another timeframe.  Observing the heightened duty in this case to resolve reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert.


ORDER

Service connection for tinnitus is granted.

REMAND

The Veteran seeks service connection for bilateral hearing loss.  The record shows that he has bilateral hearing loss for VA disability purposes under 38 C.F.R. § 3.385, and the Board has found that he was exposed to excessive noise.  Thus the decision turns on whether his current bilateral hearing loss is related to service.

The March 2012 VA examiner did not provide a sufficient rationale for her negative nexus opinion.  Specifically, she failed to discuss the Veteran's credible reports of in-service noise exposure and why his current bilateral hearing loss could not be related thereto.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds a remand is necessary for a new VA examination.  

The VA examiner should be aware that the service treatment records are unavailable and the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination to determine the whether his current bilateral hearing loss is related to service.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  

The examiner must accept as fact that the Veteran was exposed to excessive noise in service.  The examiner should be aware that hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.

After examining the Veteran and reviewing the claims file, the examiner should state whether it is at least as likely as not that his current bilateral hearing loss is related to service, to include excessive noise.

The examiner must acknowledge and discuss the Veteran's competent report of symptoms during and since service.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2.  Then readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


